
	
		III
		112th CONGRESS
		2d Session
		S. RES. 411
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2012
			Mr. Casey submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Congratulating the Pennsylvania State
		  University IFC/Panhellenic Dance Marathon on its continued success in support
		  of the Four Diamonds Fund at Penn State Hershey Children’s
		  Hospital.
	
	
		Whereas the Pennsylvania State University IFC/Panhellenic
			 Dance Marathon (referred to in this preamble as THON) is the
			 largest student-run philanthropy in the world, with 700 dancers, more than 300
			 supporting organizations, and more than 15,000 volunteers involved in the
			 annual event;
		Whereas student volunteers at the Pennsylvania State
			 University annually collect money and dance for 46 consecutive hours at the
			 Bryce Jordan Center for THON, bringing energy and excitement to the
			 Pennsylvania State University campus for the mission of conquering pediatric
			 cancer and promoting awareness of the disease to thousands of
			 individuals;
		Whereas all THON activities support the mission of the
			 Four Diamonds Fund at Penn State Hershey Children’s Hospital, which provides
			 financial and emotional support to pediatric cancer patients and their families
			 and funds research on pediatric cancer;
		Whereas, each year, THON is the largest donor to the Four
			 Diamonds Fund at Penn State Hershey Children’s Hospital, having raised more
			 than $88,000,000 since 1977, when the 2 organizations first became
			 affiliated;
		Whereas, in 2012, THON set a new fundraising record of
			 $10,686,924.83, surpassing the previous record of $9,563,016.09, set in
			 2011;
		Whereas THON—
			(1)has helped more
			 than 2,000 families through the Four Diamonds Fund;
			(2)is helping to
			 build a new Pediatric Cancer Pavilion at Penn State Hershey Children’s
			 Hospital; and
			(3)has supported
			 pediatric cancer research that has caused some pediatric cancer survival rates
			 to increase to nearly 90 percent; and
			Whereas THON has inspired similar events and organizations
			 across the United States, including at high schools and institutions of higher
			 education, and continues to encourage students across the United States to
			 volunteer and stay involved in great charitable causes in their communities:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 Pennsylvania State University IFC/Panhellenic Dance Marathon (referred to in
			 this resolution as THON) on its continued success in support of
			 the Four Diamonds Fund at Penn State Hershey Children’s Hospital; and
			(2)commends the
			 Pennsylvania State University students, volunteers, and supporting
			 organizations who worked hard to put together another record-breaking
			 THON.
			
